DETAILED ACTION

This office action is in response to the amendment filed on 12/28/2020.  Claims 1-27 are pending, of which claims 1-4 are cancelled, and claims 5-27 are newly added by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Chandrasekaran et al. (US Patent or PG Pub. No. 20180241391, hereinafter ‘391). 
Claim 5, ‘391 teaches a circuit (e.g., see Fig. 4) comprising: a field-effect transistor (FET) 310 having a gate and first and second transistor terminals (e.g., Q7, see [0055], Fig. 4); a first bipolar junction transistor (BJT) 314 having a first base electrically coupled to the first transistor terminal, a first collector, and a first emitter (e.g., the upper BJT of Q5, see [0054], Fig. 4); and a second BJT 316/318 having a 
Claim 6, ‘391 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the first BJT is a negative-positive-negative BJT, and the second BJT is a positive-negative-positive BJT (e.g., the upper and lower BJTs of Q5 respectively, see [0054], Fig. 4).  
Claim 10, ‘391 teaches the limitations of claim 5 as discussed above.  It further teaches that a diode (e.g., 422) coupled between the first and second emitters (e.g., see Fig. 4).  
Page 4 of 10
Claim 11, ‘391 teaches the limitations of claim 10 as discussed above.  It further teaches that wherein an anode of the diode is coupled to the first emitter (e.g., the anode of 422 coupled to the emitters of Q3 and Q4 through 424), and a cathode of the diode is coupled to the second emitter (e.g., the cathode of 422 connected to the emitters of Q3 and Q4 directly, see Fig. 4A).  
Claims 5-6, 12-13, 15-16, 21 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Liang (US Patent or PG Pub. No. 20140055170, hereinafter ‘170).
Claim 5, ‘170 teaches a circuit (e.g., see [0053]-[0055]. Fig. 6) comprising: a field-effect transistor (FET) 310 having a gate and first and second transistor terminals (e.g., the lower FET in Driver1, see [0053]-[0055], Fig. 6); a first bipolar junction transistor (BJT) 314 having a first base electrically coupled to the first transistor terminal, a first collector, and a first emitter (e.g., 608a, see [0053]-[0055], Fig. 6); and a second BJT 316/318 having a second base electrically coupled to the first transistor 
Claim 6, ‘170 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the first BJT is a negative-positive-negative BJT, and the second BJT is a positive-negative-positive BJT (e.g., see [0053]-[0055], Fig. 6).  
Claim 12, ‘170 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the FET is a first FET having a first gate, the circuit further comprising a second FET (e.g., the upper FET in Driver1) having a third transistor terminal electrically coupled to the first gate (e.g., see [0053]-[0055], Fig. 6).  
Claim 13, ‘170 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the first FET is an n-channel metal-oxide semiconductor FET (MOSFET), and the second FET is a p-channel MOSFET (e.g., see [0053]-[0055], Fig. 6). 
Claim 15, ‘170 teaches the limitations of claim 5 as discussed above.  It further teaches that a charge pump circuit electrically coupled to the FET and the first and second BJTs, the charge pump circuit including a capacitor (e.g., Cboost, see [0053]-[0055], Fig. 6).  
Claim 16, ‘170 teaches the limitations of claim 15 as discussed above.  It further teaches that a diode (e.g., D), wherein: the charge pump circuit further includes a resistor (e.g., Rhold) coupled in series with the diode between the first emitter and a first capacitor terminal of the capacitor; and the second collector is coupled to a second capacitor terminal of the capacitor (e.g., see [0053]-[0055], Fig. 6).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang (US Patent or PG Pub. No. 20140055170, hereinafter ‘170), in view of Boe (US Patent or PG Pub. No. 20080036531, hereinafter ‘531).




‘170 teaches the limitations of claim 21 as discussed above.   ‘170 further discloses that   wherein the SiC transistor is a first SiC transistor having a first control terminal, and the adapter circuit is a first adapter circuit having a first charge pump including a first capacitor (e.g., Cboost, see [0053]-[0055], Fig. 3, 6), 
‘170 does not explicitly disclose that the system further comprising: a second SiC transistor coupled to the first SiC transistor and having a second control terminal; and a second adapter circuit coupled between the controller and the second control terminal 
‘531 discloses a system have two identical driver circuits (e.g., 16H, 16L) and pump circuits including respective capacitor (e.g., the circuits comprising C1, C2) to drive two JFET switches (e.g., Q1, Q2) based half-bridge circuit (e.g., see Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the system to include the second driver circuits and the corresponding pump circuits with the respective capacitor as disclosed in ‘531, because it provides a desired way to drive SIC JFET based half-bridge circuits (e.g., [0032], Fig. 10).
Claim 23, the combination of ‘170 and ‘531 discloses the limitations of claim 22 as discussed above.  ‘170 further discloses that an isolation circuit (e.g., the circuits comprising 316 and 320) coupled between the controller and the first adapter circuit (e.g., see Fig. 3).   
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang (US Patent or PG Pub. No. 20140055170, hereinafter ‘170), in view of Keogh et al. (US Patent or PG Pub. No. 20150103566, hereinafter ‘566).

‘566 discloses a SiC transistor (e.g., 25, 26) based flyback converter having a transformer (e.g., 22 Fig. 3) coupled to a fourth transistor terminal of the SiC transistor (e.g., at node 16C , and wherein the controller (e.g., the circuits comprising 30A) is coupled to a fifth transistor terminal of the SiC transistor (e.g., coupled to 44 through 48A, [0063], Fig. 3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the system to include the flyback converter circuits including the transformer as disclosed in ‘566, because it provides proper amount of power to the load circuits (e.g., see Abstract, Fig. 3).
Allowable Subject Matter
Claims 7-9, 14, 17-20, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 7-9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a resistor  and a diode  coupled in series between the first transistor terminal and the first base, and the resistor is coupled between the first transistor terminal and the second base; and a third 
For claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… first and second resistors coupled in series between the third transistor terminal and the first gate; and a capacitor coupled to the third transistor terminal and coupled in parallel to the first resistor.  
For claims 17-18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein: the diode is a first diode, and the resistor is a first resistor; and the charge pump circuit further includes: a third BJT having a third base and having a third emitter coupled to the first diode; a second diode coupled to the second base; and a second resistor coupled between the second diode and the third base.  
For claims 19-20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein: the diode is a first diode, the resistor is a first resistor, and the capacitor is a first capacitor; and the charge pump circuit further includes: a second diode having a first diode terminal coupled to the second transistor terminal and having a second diode terminal; a second resistor and a third diode coupled in series between the first diode terminal and the second capacitor terminal; and a second capacitor having a third capacitor terminal coupled to the second resistor and the third diode and having a fourth capacitor terminal coupled to the second diode terminal.  

For claim 26, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,…a first diode, and wherein the charge pump circuit further includes: a first resistor coupled in series with the first diode between the first emitter and a first capacitor terminal of the capacitor, and the second collector is coupled to a second capacitor terminal of the capacitor; a third BJT having a third base, a third collector, and a third emitter coupled to the first diode; a second diode coupled to the second base; and a second resistor coupled between the second diode and the third base.  
For claim 27, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a first diode, and wherein the capacitor is a first capacitor, and the charge pump circuit further includes: a 
Response to Argument
Applicant's arguments filed on 12/28/2020 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUE ZHANG/Primary Examiner, Art Unit 2838